Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR 2010 Record Full Year Revenues of $148 million (+22% YoY) and EPS of $1.00 (+16% YoY) AZOUR, Israel – March 1, 2011 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the fourth quarter and full year ended December 31, 2010. Highlights of the Fourth Quarter · A 42 thousand year-over-year increase in net subscribers to a record of 604 thousand as of December 31, 2010; · Gross margin at 48.7% and operating margin at 20.8%; · EBITDA of $12.9 million or 31.7% of revenues; · Generated $9.6 million in operating cash flow; ended the quarter with $60.9 million in net cash (including marketable securities and deposits for short and long term); Fourth Quarter 2010 Results Revenues for the fourth quarter of 2010 reached $40.7 million, representing 21% growth over revenues of $33.7 million in the fourth quarter of 2009. 71% of revenues were from location based service subscription fees and 29% from product revenues. Revenues from subscription fees grew by 10% over the same period last year. The increase in subscription fees was mainly due to the increase in the subscriber base, which grew to 604,000 as of December 31, 2010, as compared with 562,000 at the end of December 31, 2009. Product revenues grew 57% compared with the same period last year. This increase was driven primarily by increased sales in Israel, as well as expanding the program of charging for installations and unrecovered customer equipment in Brazil. Gross profit for the fourth quarter of 2010 was $19.8 million (48.7% of revenues) compared with $17.1 million (50.9% of revenues) in the fourth quarter of last year. The decrease is mainly due to the change in revenue mix between location-based services and equipment sales. Operating profit for the fourth quarter of 2010 was $8.5 million (20.8% of revenues) compared with an operating profit of $6.9 million (20.6% of revenues) in the fourth quarter of 2009. EBITDA for the quarter was $12.9 million (31.7% of revenues) compared to an EBITDA of $10.7 million (31.8% of revenues) in the fourth quarter of last year. Financial expense for the fourth quarter of 2010 was $0.3 million compared with a financial income of $0.7 million in the fourth quarter of 2009. Following arbitration between Ituran and ST as reported in 2009, the purchaser of Telematics in 2007, and in accordance with the milestones in the sale agreement of Telematics, Ituran has increased the provision in its balance sheet which related to Telematic’s milestones from $3.5 million to $4.4 million. Excluding the above effect, the net profit in the fourth quarter of 2010 would have been $6.5 million (15.9% of revenues).Reported net profit was $5.8 million in the fourth quarter of 2010 (14.2% of revenues), compared with a net profit of $5.5 million (16.4% of revenues), as reported in the fourth quarter of 2009. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Excluding the above-mentioned increase in provision, fully diluted earnings per share in the fourth quarter of 2010 would have been $0.31. Reported fully diluted earnings per share in the fourth quarter of 2010 was $0.28, compared with fully diluted earnings per share of $0.26 in the fourth quarter of 2009. Cash flow from operations during the quarter was $9.6 million. Full Year Results Revenues for 2010 reached $147.8 million. This is an increase of 22% over revenues of $121.4 million in 2009. Gross profit in 2010 reached $72.5 (49.0% of revenues), compared with $60.6 million (49.9% of revenues) in 2009. Operating profit for 2010 was US$30.6 million (20.7% of revenues) compared with an operating profit of US$24.4 million (20.1% of revenues) in 2009. EBITDA for the year was $46.6 million (31.5% of revenues) compared to an EBITDA of $36.9 million (30.4% of revenues) last year. Excluding the effect of the arbitration with ST, the net profit in 2010 would have been $21.7 million (14.7% of revenues).Reported net profit was $21.0 million in 2010 (14.2% of revenues), compared with a net profit of $18.2 million (15.0% of revenues), as reported in 2009. Fully diluted earnings per share in 2010 was $1.00, compared with fully diluted earnings per share of $0.87 in 2009. Cash flow from operations for the year was $33.4 million. As of December 31, 2010, the Company had net cash, including marketable securities and deposits for short and long term, of $60.9 million or $2.90 per share. This is compared with US$54.0 million or $2.57 per share as at September 30, 2010, and $78.1 million as of December 31, 2009. Dividend The Board of Directors announced a dividend amounting $21 million, or 100% of the net profit for 2010. Starting in November 2009, the Board of Directors approved a new dividend policy, providing for an annual dividend distribution in an amount not less than 50% of the Company’s net profit. The dividend’s record date is March 23, 2011, and the dividend will be paid on April 6, 2011, net of taxes and levies, at the rate of 20%. Eyal Sheratzky, Co-CEO of Ituran said, “The fourth quarter caps a very strong year for Ituran. We continued to generate growing revenues, profit and cash, and we are very happy to again distribute a large dividend and share our success with all our shareholders. In fact, since our Nasdaq IPO in 2005, we have declared almost $100 million in dividends to shareholders which we believe, for a company of our size, is very significant. Brazil continued to grow throughout the year and our business in Israel saw a solid resumption to growth as strength in the local economy has led to increased car sales. We remain very pleased with the performance of our business, and we are targeting continued double-digit growth in 2011 over 2010.” 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Conference Call Information The Company will also be hosting a conference call later today, March 1, 2011 at 10am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0609 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 10:00am Eastern Time, 7:00am Pacific Time, 5:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 604,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Financial Statements as of December 31, 2010 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Financial Statements as of December 31, 2010 Table of Contents Page Consolidated Financial Statements: Balance Sheets 2 – 3 Statements of Income 4 Statements of Cash Flows 5 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow Investments in trading marketable securities Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories (*) Long-term investments and debit balances Deposit in escrow Investments in affiliated company Investments in other company 86 80 Otherassets Loan to former employee Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net (*) Intangible assets, net Goodwill Total assets (*) Reclassified - 2 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands) Current liabilities Credit from banking institutions 98 6 Accounts payable Deferred revenues Other current liabilities Long-term liabilities Long term loans - Liability for employee rights upon retirement Provision for contingencies Deferred income taxes Capital Notes shareholders’ equity Non –controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity - 3 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME US dollars US dollars Year ended December 31, Three month period ended December 31, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses 97 Selling and marketing expenses General and administrative expenses Other expenses (income), net 55 ) Operating income Other expenses ) - ) - Financing income (expenses) , net ) Income before taxes on income Taxes on income ) Share in gains (losses) of affiliated companies, net (3
